Title: Enclosure: William Pulteney to Nicholas Romayne, 20 January 1797
From: Pulteney, William
To: Romayne, Nicholas


Weymouth [England] 20 Jany 1797
Dear Sir
I received with great pleasure your letter of 20 Nov. I acknowledge that I was disappointed at not hearing from you sooner, as I learnt however that the Hope had arrived Safe on the 5 Oct & all passengers well, I was the less uneasy. It was unlucky that my letter to Mr Williamson sent to Genesee by Mr Johnston & had not returned from thence, when your letter was wrote, as it was of importance that he should have received it much sooner, but tho the delay has had unlucky consequences there is no help for it now.
It gives me great pleasure to hear from so good authority as yours, that every thing goes on well in America, & that the dispositions are favorable to this country. I will make the best use I can of your suggestions, when I go back to London, but I think it right to hint to you, that it would be of great service, if the Ideas you suggest, were communicated in confidence to Mr Liston, because what comes from him will have very great weight here, He is by all accounts, a most excellent & honorable man, & I am glad he has found favor, on your side of the Water, he will make no improper use, of any communications which are made to him, & I am well asured is extremely well disposed to the U.S. It is appears to me that what you propose to be done on our part, is extremely proper, & when I mention Mr Liston, I do not mean to omit any thing which I can do to forward your Ideas, but I know, that what comes from a Minister abroad, has a different effect in the Cabinet than what comes in any other Chanel.

I remember you foretold, what was likely to happen, with regard to the French. Their conduct has not the Marks of Wisdom in the particular you mention, more than in many other instances; some great change seems likely to take place soon, if one can judge of Events from Causes. There seems to me no abatement of the Spirit of this Country, & I think highly of our Resources, tho something is wanting to give them their full effect, which I trust will be adopted.
I am extremely glad that Mr Jay enjoys now that good opinion of his countrymen, which he always deserved. Indeed it was to be expected, as truth will always at last prevail. I admire the Conduct of Genl Washington in nothing more than in his Resignation. The Election of a President, is that point of your Constitution, which exposes it to most danger, & it Showed great Wisdom & love of his Country in Genl Washington, to contrive, that a New Election Should be made in his lifetime, whilst his Weight & Character could contribute to make it pass over without convulsion. It is perhaps lucky too, that this Election came on when the Situation of America with regard to other Powers, was in some degree critical, which must contribute to prevent in all partys too much disunion.
I Shall be glad if you will express to Mr Hamilton, the late Secretary of the Treasury, my high respect for him from his Writings & his Character. His retiring from a Public office of such Consequence, & returning to the Bar, Marks in my Mind, an Elevation of Character, equal to any thing we read of in History. I am particularly desirous, to possess a full colection of all he has Written, & to know what of the papers in this Federalist came from his Pen.
I beg you also to remember me to Mr Troupe, from whose letters I received much information, & cannot but entertain a great Respect for the author. I hope he will favor me with his opinion upon a matter I Suggested to him in my letter.
I trust you will believe, that I Shall always be much gratified when you indulge me with the pleasure of hearing from you and am
Dear Sir   Your most obedt & very humble Servant
William Pulteney
